                Case 4:21-cv-00644-BRW Document 1 Filed 07/20/21 Page 1 of 8
                                                                                          FILED
                                                                                      U.S. DISTRICT COURT
                                                                                  EASTERN DISTRICT ARKANSAS
                            IN THE UNITED STATES DISTRICT COURT     JUL 2 ·o 2021
                                EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION         By:TAMMY~, CLERK

TALESA MILLER                                                                     PLAINTIFF            DEP CLERK


        v.                         Case No. 4:21-cv- OO<o~4 -gJ\AI.

FEDERAL EXPRESS CORPORATION                                                    DEFENDANT

                                       ORIGINAL COMPLAINT

        COMES NOW Plaintiff TaLesa Miller, by and through her attorney Chris Burks of WH

 LA w, for her Complaint against Federal Express Corporation, does hereby state and allege as

follows:

                                         I. INTRODUCTION

        1.          This is an action for wages owed. Defendant Federal Express Corporation is a

package delivery company with its corporate headquarters in Memphis, Tennessee, and facilities

located throughout the United States, including Arkansas.

           2.       Plaintiff worked for Defendant at its Fed Ex Express facility in Memphis, TN, as a

 materials handler from January, 2021 to present. Plaintiff was consistently paid for fewer hours per

 week than she actually worked, and has not been paid at all for at least three weeks of employment.

           3.       Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et

 seq. ("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code Ann. §11-4-201, et seq.

 ("AMWA") for declaratory judgment, monetary damages, liquidated damages, prejudgment

 interest, and costs, including a reasonable attorney's fee, as a result of Defendants' failure to pay

 Plaintiff minimum wages as required by the FLSA and AMWA.


This case assigned to District Judge      \/J l l.A ON
and to Magistrate Judge ·          t-\ lc.~\S
                                                                                               Pagelof8
             Case 4:21-cv-00644-BRW Document 1 Filed 07/20/21 Page 2 of 8



        4.       Defendant's policies violate the FLSA because Plaintiff was not compensated at a

minimum of $7.25 per hour.

        5.       Defendant's policies violate the AMWA because Plaintiff was not compensated at a

minimum of $11.00 per hour.

        6.       Plaintiff seeks a declaratory judgment; monetary damages; liquidated damages;

prejudgment interest; and costs, including reasonable attorneys' fees, within the applicable

statutory limitations period as a result of Defendants' failure to pay minimum wages under the

FLSA and the AMWA.

        7.       Upon information and belief, for at least three (3) years prior to the filing of this

Complaint, Defendant has willfully and intentionally committed violations of the FLSA and

AMWA as described, infra.

                             II.      JURISDICTION AND VENUE

        8.       Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint as if

fully set forth in this section.

        9.       The United States District Court for the Eastern District of Arkansas has subject

matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this suit raises

federal questions under the FLSA.

        10.      Plaintiff is a resident of Pulaski County, Arkansas, Arkansas and the claims under

the AMWA form part of the same case or controversy and arise out of the same facts as the FLSA

claims alleged in this Complaint.

        11.      Therefore, this Court has supplemental jurisdiction over Plaintiff's AMWA claims

pursuant to 28 U.S.C. § 1367(a).




                                                                                             Page2 ofS
          Case 4:21-cv-00644-BRW Document 1 Filed 07/20/21 Page 3 of 8



        12.      The acts complained of herein were committed and had their principal effect within

the Eastern Division of the Eastern District of Arkansas. Accordingly, venue is proper within this

District pursuant to 28 U.S.C. § 1391.

        13.      Defendant does business in this District.

                                         ID. THE PARTIBS

        14.     Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint as if

fully set forth in this section.

        15.     Plaintiff is a citizen and resident of Arkansas.

        16.     Plaintiff TaLesa Miller worked for Defendant as an hourly employee at times during

the three years preceding the filing of this Complaint.

        17.     At all times material hereto, Plaintiff has been entitled to the rights, protection and

benefits provided under the FLSA and AMWA.

        18.      Defendant is a foreign for-profit corporation.

        19.      Defendant's annual gross volume of sales made or business done was not less than

$500,000.00 (exclusive of exercise taxes at the retail level that are separately stated) during each of

the three calendar years preceding the filing of this Complaint.

        20.      During each of the three years preceding the filing of this Complaint, Defendant

employed at least two individuals who were engaged in interst3:te commerce or in the production

of goods for interstate commerce, or had employees handling, selling, or otherwise working on

goods or materials that had been moved in or produced for commerce by any person.

        21.      Defendant's registered agent for service of process is CT Corporation System, 124

West Capitol Avenue, Suite 1900, Little Rock, AR 72201.




                                                                                              Page3of8
          Case 4:21-cv-00644-BRW Document 1 Filed 07/20/21 Page 4 of 8



        22.      Defendant Federal Express Corporation is an "employer" within the meanings set

forth in the FLSA, 29 U.S.C. § 203(d), and the Arkansas Minimum Wage Act, A.C.A. § 11-4-203,

and was, at all times relevant to the allegations in this Complaint, the Plaintiff's employer

                                   IV. FACTUAL ALLEGATIONS

        23.     Plaintiff repeats and re-alleges all the preceding ·paragraphs of this Complaint as if

fully set forth in this section.

        24.     Plaintiff was employed by Defendant as a materials handler at the Defendant's

Memphis facility during the time period relevant to this lawsuit.

        25.     Plaintiff was classified as an hourly, non-exempt employee of the Defendant.

        26.      Defendant failed to pay Plaintiff at all for at least three weeks of her employment

during the relevant time.

        27.      Plaintiff was entitled to wages and compensation based on the standard minimum

wage for all hours worked.

        28.      Defendant knew, or showed reckless disregard for, whether the way they paid

Plaintiff violated the FLSA and AMWA.

                                V.    FIRST CLAIM FOR RELIEF
                            (Individual Claim for Violation of the FLSA)

        29.      Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint as if

fully set forth in this section.

        30.      29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to pay all

employees a minimum wage for all hours worked up to forty (40) in one week and to pay time and

a half of regular wages for all hours worked over forty (40) hours in a week, unless an employee




                                                                                                Page4of8
            Case 4:21-cv-00644-BRW Document 1 Filed 07/20/21 Page 5 of 8



meets certain exemption requirements of 29 U.S.C. § 213 and all accompanying Department of

Labor regulations.

        31.     At all relevant times, Plaintiff has been entitled to the rights, protection, and

benefits provided by the FLSA.

        32.     At all relevant times, Plaintiff has been an "employee" of the Defendant as defined

by 29 U.S.C. § 203{e).

        33.     At all relevant times, Defendant was an "employer" of Plaintiff as defined by 29

U.S.C. § 203{d).

        34.     Defendant failed to pay Plaintiff the minimum wages required under the FLSA.

        35.     At all relevant times, Defendant willfully failed and refused to compensate Plaintiff

for all hours worked at the minimum wage under the FLSA because Defendant failed to pay

Plaintiff for the last three weeks of her employment.

        36.     Defendant's conduct and practice, as described above, has been and is willful,

intentional, unreasonable, arbitrary, and in bad faith.

        37.     Defendant's violations entitle Plaintiff to compensatory damages calculated as the

full amount of wages owed at the applicable minimum wage, less the amount of wages actually

received.

        38.     Defendant's violations entitle Plaintiff to liquidated damages pursuant to 29 U.S.C.

§ 216{b)   of an amount equal to compensatory damages.

        39.     Plaintiff is entitled to an award of her attorney's _fees and court costs pursuant to 29

U.S.C. § 216{b).




                                                                                              Page5of8
          Case 4:21-cv-00644-BRW Document 1 Filed 07/20/21 Page 6 of 8



        40.      Alternatively, should the Court find that Defendant acted in good faith in failing to

pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of prejudgment interest at

the applicable legal rate.

                              VI.    SECOND CLAIM FOR RELIEF
                             (Individual Claim for Violation of AMWA)

        44.     Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint as if

fully set forth in this section.

        45.     At all relevant times, Plaintiff has been entitled to the rights, protection, and

benefits provided by the AMWA.

        46.     At all relevant times, Plaintiff has been an "employee" of Defendant, as defined by

Ark. Code Ann.§ 11-4-203(3).

        47.     At all relevant times, Defendant was an "employer" of Plaintiff as defined by Ark.

Code Ann.§ 11-4-203(4).

        48.      Defendant failed to pay Plaintiff the minimum wages required under the AMWA for

non-tipped work.

        49.      Defendant's conduct and practice, as described above, has been and is willful,

intentional, unreasonable, arbitrary and in bad faith.

        50.      By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff for

monetary damages, liquidated damages and costs, including reasonable attorney's fees provided by

the AMWA for all violations which occurred beginning at least three (3) years preceding the filing

of this Complaint, plus periods of equitable tolling.

        51.      Defendant has not acted in good faith nor with reasonable grounds to believe their

actions and omissions were not a violation of the AMWA, and, as a result thereof, Plaintiff is


                                                                                             Page6of8
              Case 4:21-cv-00644-BRW Document 1 Filed 07/20/21 Page 7 of 8



entitled to recover an award of liquidated damages in an amount equal to the amount of unpaid

minimum wages described above pursuant to Ark. Code Ann.§ 11-4-218.

            52.   Alternatively, should the Court find that the Defendant acted in good faith in failing

to pay Plaintiff as provided by the AM.WA, Plaintiff is entitled to an award of prejudgment interest

at the applicable legal rate.

                                    VII.   PRAYER FOR RELIBF

            WHEREFORE, premises considered, Plaintiff TaLesa Miller respectfully requests this

Court grant the following relief:

            (A)   That the Defendant be summoned to appear and answer herein;

            (B)   That the Defendant be required to account to Plaintiff and the Court for all of the

hours worked by Plaintiff and all monies paid to her;

            (C)   A declaratory judgment that Defendant's practices alleged herein violate the Fair

Labor Standards Act, 29 U.S.C. §201, et seq., and attendant regulations at 29 C.F.R. § 516 et seq.)·

            (D)   A declaratory judgment that Defendant's practices alleged herein violate the

Arkansas Minimum Wage Act, Ark. Code Ann.§ 11-4-201, et seq. and the related regulations;

            (E)   Judgment for damages for all unpaid back wages at the applicable minimum wage

owed to Plaintiff from a period of three (3) years prior to this lawsuit through the date of trial under

the Fair Labor Standards Act, 29 U.S.C. §201, et seq., and attendant regulations at 29 C.F.R. §516

et seq.)·

            (F)   Judgment for damages for all unpaid back wages at the applicable minimum wage

owed to Plaintiff from a period of three (3) years prior to the date of filing under the Arkansas

Minimum Wage Act, Ark. Code Ann.§ 11-4-201, et seq. and the related regulations;



                                                                                               Page7of8
          Case 4:21-cv-00644-BRW Document 1 Filed 07/20/21 Page 8 of 8



        (G)    Judgment for liquidated damages pursuant to the Fair Labor Standards Act, 29

US.C. §201, et seq., and attendant regulations at 29 C.F.R. §516 et seq., in an amount equal to all

unpaid back wages at the applicable minimum wage from a period of three (3) years prior to this

lawsuit through the date of trial owed to Plaintiff;

        (H)    Judgment for liquidated damages pursuant to the Arkansas Minimum Wage Act,

Ark. Code Ann.§ 11-4-201, et seq., and the relating regulations;

        (I)    An order directing Defendant to pay Plaintiff pre-judgment interest, reasonable .

attorney's fees and all costs connected with this action; and

        CT)    Such other and further relief as this Court may deem necessary, just and proper.



                                               Respectfully submitted,

                                               TaLesa Miller, PLAINTIFF

                                               WHLaw I We Help
                                               1 Riverfront PL - Suite 745
                                               North Little Rock, AR 72114
                                               (501) 891-6000
                                                       fv-~-
                                       By:     Chris Burks
                                               Chris Burks (ABN: 2010207)
                                               chris@wh.law




                                                                                          Page 8 of8
